COMMERCIAL GUARANTY

Borrower:

NXT Aero USA Inc.                                          Lender: Aviation
Finance Group, LLC



3557 S. Valley View Boulevard                                 4355 Emerald St.

Las Vegas, NV 89103                                                 Suite 200

                                                                                                                
Boise, ID 83706

Guarantor:

Energy Exploration Technologies



840 7th Avenue S.W., Suite 700

Calgary, ALB T2P3G2

AMOUNT OF GUARANTY. The amount of this Guaranty is for Six Hundred Thousand &
00/100 ($600,000.00), except as provided below.*

GUARANTY. For good and valuable consideration, Energy Exploration Technologies
("Guarantor") absolutely and unconditionally guarantees and promises to pay to
Aviation Finance Group, LLC ("Lender") or its order, in legal tender of the
United States of America, the Indebtedness (as that term is defined below) of
NXT Aero USA Inc. ("Borrower") to Lender on the terms and conditions set forth
in this Guaranty.

MAXIMUM LIABILITY.

The maximum liability of Guarantor under this Guaranty shall not exceed at any
one time $600,000.00, plus all costs and expenses of (A) enforcement of this
Guaranty and (B) collection and sale of any collateral securing this Guaranty,
except as provided below.*



The above limitation on liability is not a restriction on the amount of the
Indebtedness of Borrower to Lender either in the aggregate or at any one time.
If Lender presently holds one or more guaranties, or hereafter receives
additional guaranties from Guarantor, Lender's rights under all guaranties shall
be cumulative. This Guaranty shall not (unless specifically provided below to
the contrary) affect or invalidate any such other guaranties. Guarantor's
liability will be Guarantor's aggregate liability under the terms of this
Guaranty and any such other unterminated guaranties.

INDEBTEDNESS GUARANTEED.

The Indebtedness guaranteed by this Guaranty includes the Note, including (a)
all principal, (b) all interest, (c) all late charges, (d) all loan fees and
loan charges, and (e) all collection costs and expenses relating to the Note or
to any collateral for the Note. Collection costs and expenses include without
limitation all of Lender's reasonable attorneys' fees.



DURATION OF GUARANTY.

This Guaranty will take effect when received by Lender without the necessity of
any acceptance by Lender, or any notice to Guarantor or to Borrower, and will
continue in full force until all Indebtedness shall have been fully and finally
paid and satisfied and all of Guarantor's other obligations under this Guaranty
shall have been performed in full. Release of any other guarantor or termination
of any other guaranty of the Indebtedness shall not affect the liability of
Guarantor under this Guaranty. A revocation Lender receives from any one or more
Guarantors shall not affect the liability of any remaining Guarantors under this
Guaranty.



GUARANTOR'S AUTHORIZATION TO LENDER.

Guarantor authorizes Lender, without notice or demand and without lessening
Guarantor's liability under this Guaranty, from time to time: (A) to make one or
more additional secured or unsecured loans to Borrower, to lease equipment or
other goods to Borrower, or otherwise to extend additional credit to Borrower;
(B) to alter, compromise, renew, extend, accelerate, or otherwise change one or
more times the time for payment or other terms of the Indebtedness or any part
of the Indebtedness, including increases and decreases of the rate of interest
on the Indebtedness; extensions may be repeated and may be for longer than the
original loan term; (C) to take and hold security for the payment of this
Guaranty or the Indebtedness, and exchange, enforce, waive, subordinate, fail or
decide not to perfect, and release any such security, with or without the
substitution of new collateral; (D) to release, substitute, agree not to sue, or
deal with any one or more of Borrower's sureties, endorsers, or other guarantors
on any terms or in any manner Lender may choose; (E) to determine how, when and
what application of payments and credits shall be made on the Indebtedness (F)
to apply such security and direct the order or manner of sale thereof, including
without limitation, any nonjudicial sale permitted by the terms of the
controlling security agreement or deed of trust, as Lender in its discretion may
determine; (G) to sell, transfer, assign or grant participations in all or any
part of the Indebtedness; and (H) to assign or transfer this Guaranty in whole
or in part.



GUARANTOR'S REPRESENTATIONS AND WARRANTIES.

Guarantor represents and warrants to Lender that (A) no representations or
agreements of any kind have been made to Guarantor which would limit or qualify
in any way the terms of this Guaranty; (B) this Guaranty is executed at
Borrower's request and not at the request of Lender; (C) Guarantor has full
power, right and authority to enter into this Guaranty; (D) the provisions of
this Guaranty do not conflict with or result in a default under any agreement or
other instrument binding upon Guarantor and do not result in a violation of any
law, regulation, court decree or order applicable to Guarantor; (E) Guarantor
has not and will not, without the prior written consent of Lender, sell, lease,
assign, encumber, hypothecate, transfer, or otherwise dispose of all or
substantially all of Guarantor's assets, or any interest therein, except in the
ordinary course of business; (F) upon Lender's request, Guarantor will provide
to Lender financial and credit information in form acceptable to Lender, and all
such financial information which currently has been, and all future financial
information which will be provided to Lender is and will be true and correct in
all material respects and fairly present Guarantor's financial condition as of
the dates the financial information is provided; (G) no material adverse change
has occurred in Guarantor's financial condition since the date of the most
recent financial statements provided to Lender and no event has occurred which
may materially adversely affect Guarantor's financial condition; (H) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) against Guarantor is pending or threatened;
(1) Lender has made no representation to Guarantor as to the creditworthiness of
Borrower; and (J) Guarantor has established adequate means of obtaining from
Borrower on a continuing basis information regarding Borrower's financial
condition. Guarantor agrees to keep adequately informed from such means of any
facts, events, or circumstances which might in any way affect Guarantor's risks
under this Guaranty, and Guarantor further agrees that, absent a request for
information, Lender shall have no obligation to disclose to Guarantor any
information or documents acquired by Lender in the course of its relationship
with Borrower.



GUARANTOR'S WAIVERS.

Except as prohibited by applicable law, Guarantor waives any right to require
Lender (A) to continue lending money or to extend other credit to Borrower; (B)
to make any presentment, protest, demand, or notice of any kind, including
notice of any nonpayment of the Indebtedness or of any nonpayment related to any
collateral, or notice of any action or nonaction on the part of Borrower,
Lender, any surety, endorser, or other guarantor in connection with the
Indebtedness or in connection with the creation of new or additional loans or
obligations; (C) to resort for payment or to proceed directly or at once against
any person, including Borrower or any other guarantor; (D) to proceed directly
against or exhaust any



collateral held by Lender from Borrower, any other guarantor, or any other
person; (E) to give notice of the terms, time, and place of any public or
private sale of personal property security held by Lender from Borrower or to
comply with any other applicable provisions of the Uniform Commercial Code; (F)
to pursue any other remedy within Lender's power; or (G) to commit any act or
omission of any kind, or at any time, with respect to any matter whatsoever.

Guarantor also waives any and all rights or defenses arising by reason of (A)
any "one action" or "anti-deficiency" law or any other law which may prevent
Lender from bringing any action, including a claim for deficiency, against
Guarantor, before or after Lender's commencement or completion of any
foreclosure action, either judicially or by exercise of a power of sale; (B) any
election of remedies by Lender which destroys or otherwise adversely affects
Guarantor's subrogation rights or Guarantor's rights to proceed against Borrower
for reimbursement, including without limitation, any loss of rights Guarantor
may suffer by reason of any law limiting, qualifying, or discharging the
Indebtedness; (C) any disability or other defense of Borrower, of any other
guarantor, or of any other person, or by reason of the cessation of Borrower's
liability from any cause whatsoever, other than payment in full in legal tender,
of the Indebtedness; (D) any right to claim discharge of the Indebtedness on the
basis of unjustified impairment of any collateral for the Indebtedness; (E) any
statute of limitations, if at any time any action or suit brought by Lender
against Guarantor is commenced there is outstanding Indebtedness of Borrower to
Lender which is not barred by any applicable statute of limitations; or (F) any
defenses given to guarantors at law or in equity other than actual payment and
performance of the Indebtedness. If payment is made by Borrower, whether
voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter Lender is forced to remit the amount of that payment to Borrower's
trustee in bankruptcy or to any similar person under any federal or state
bankruptcy law or law for the relief of debtors, the Indebtedness shall be
considered unpaid for the purpose of the enforcement of this Guaranty.

Guarantor further waives and agrees not to assert or claim at any time any
deductions to the amount guaranteed under this Guaranty for any claim of setoff,
counterclaim, counter demand, recoupment or similar right, whether such claim,
demand or right may be asserted by the Borrower, the Guarantor, or both.

GUARANTOR'S UNDERSTANDING WITH RESPECT TO WAIVERS.

Guarantor warrants and agrees that each of the waivers set forth above is made
with Guarantor's full knowledge of its significance and consequences and that,
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any such waiver is determined to be contrary to any applicable
law or public policy, such waiver shall be effective only to the extent
permitted by law or public policy.



SUBORDINATION OF BORROWER'S DEBTS TO GUARANTOR.

Guarantor agrees that the Indebtedness of Borrower to Lender, whether now
existing or hereafter created, shall be superior to any claim that Guarantor may
now have or hereafter acquire against Borrower, whether or not Borrower becomes
insolvent. Guarantor hereby expressly subordinates any claim Guarantor may have
against Borrower, upon any account whatsoever, to any claim that Lender may now
or hereafter have against Borrower. In the event of insolvency and consequent
liquidation of the assets of Borrower, through bankruptcy, by an assignment for
the benefit of creditors, by voluntary liquidation, or otherwise, the assets of
Borrower applicable to the payment of the claims of both Lender and Guarantor
shall be paid to Lender and shall be first applied by Lender to the Indebtedness
of Borrower to Lender. Guarantor does hereby assign to Lender all claims which
it may have or acquire against Borrower or against any assignee or trustee in
bankruptcy of Borrower; provided however, that such assignment shall be
effective only for the purpose of assuring to Lender full payment in legal
tender of the Indebtedness. If Lender so requests, any notes or credit
agreements now or hereafter evidencing any debts or obligations of Borrower to
Guarantor shall be marked with a legend that the same are subject to this
Guaranty and shall be delivered to Lender. Guarantor agrees, and Lender is
hereby authorized, in the name of Guarantor, from time to time to execute and
file financing statements and continuation statements and to execute such other
documents and to take such other actions as Lender deems necessary or
appropriate to perfect, preserve and enforce its rights under this Guaranty.



MISCELLANEOUS PROVISIONS.

The following miscellaneous provisions are a part of this Guaranty:



Amendments.

This Guaranty, together with any Related Documents, constitutes the entire
understanding and agreement of the parties as to the matters set forth in this
Guaranty. No alteration of or amendment to this Guaranty shall be effective
unless given in writing and signed by the party or parties sought to be charged
or bound by the alteration or amendment.



Attorneys' Fees; Expenses.

Guarantor agrees to pay upon demand all of Lender's costs and expenses,
including Lender's reasonable attorneys' fees and Lender's legal expenses,
incurred in connection with the enforcement of this Guaranty. Lender may hire or
pay someone else to help enforce this Guaranty, and Guarantor shall pay the
costs and expenses of such enforcement. Costs and expenses include Lender's
reasonable attorneys' fees and legal expenses whether or not there is a lawsuit,
including reasonable attorneys' fees and legal expenses for bankruptcy
proceedings (including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.
Guarantor also shall pay all court costs and such additional fees as may be
directed by the court.



Caption Headings.

Caption headings in this Guaranty are for convenience purposes only and are not
to be used to interpret or define the provisions of this Guaranty.



Governing Law. This Guaranty will be governed by, construed and enforced in
accordance with federal law and the laws of the State of Idaho. This Guaranty
has been accepted by Lender in the State of Idaho.

Choice of Venue.

If there is a lawsuit, Guarantor agrees upon Lender's request to submit to the
jurisdiction of the courts of Ada County, State of Idaho.



Integration.

Guarantor further agrees that Guarantor has read and fully understands the terms
of this Guaranty; Guarantor has had the opportunity to be advised by Guarantor's
attorney with respect to this Guaranty; the Guaranty fully reflects Guarantor's
intentions and parol evidence is not required to interpret the terms of this
Guaranty. Guarantor hereby indemnifies and holds Lender harmless from all
losses, claims, damages, and costs (including Lender's attorneys' fees) suffered
or incurred by Lender as a result of any breach by Guarantor of the warranties,
representations and agreements of this paragraph.



Interpretation.

In all cases where there is more than one Borrower or Guarantor, then all words
used in this Guaranty in the singular shall be deemed to have been used in the
plural where the context and construction so require; and where there is more
than one Borrower named in this Guaranty or when this Guaranty is executed by
more than one Guarantor, the words "Borrower" and "Guarantor" respectively shall
mean all and any one or more of them. The words "Guarantor," "Borrower," and
"Lender" include the heirs, successors, assigns, and transferees of each of
them. If a court finds that any provision of this Guaranty is not valid or
should not be enforced, that fact by itself will not mean that the rest of this
Guaranty will not be valid or enforced. Therefore, a court will enforce the rest
of the provisions of this Guaranty even if a provision of this Guaranty may be
found to be invalid or unenforceable. If any one or more of Borrower or
Guarantor are corporations, partnerships, limited liability companies, or
similar entities, it is not necessary for Lender to inquire into the powers of
Borrower or Guarantor or of the officers, directors, partners, managers, or
other agents acting or purporting to act on their behalf, and any Loan
indebtedness made or created in reliance upon the professed exercise of such
powers shall be guaranteed under this Guaranty.



Notices.

Any notice required to be given under this Guaranty shall be given in writing,
and shall be effective when actually delivered, when actually received by
telefacsimile (unless otherwise required by law), when deposited with a
nationally recognized overnight courier, or, if mailed, when deposited in the
United States mail, as first class, certified or registered mail postage
prepaid, directed to the addresses shown near the beginning of this Guaranty.
Any party may change its address for notices under this Guaranty by giving
formal written notice to the other parties, specifying that the purpose of the
notice is to change the party's address. For notice purposes, Guarantor agrees
to keep Lender informed at all times of Guarantor's current address. Unless
otherwise provided or required by law, if there is more than one Guarantor, any
notice given by Lender to any Guarantor is deemed to be notice given to all
Guarantors.



No Waiver by Lender.

Lender shall not be deemed to have waived any rights under this Guaranty unless
such waiver is given in writing and signed by Lender. No delay or omission on
the part of Lender in exercising any right shall operate as a waiver of such
right or any other right. A waiver by Lender of a provision of this Guaranty
shall not prejudice or constitute a waiver of Lender's right otherwise to demand
strict compliance with that provision or any other provision of this Guaranty.
No prior waiver by Lender, nor any course of dealing between Lender and
Guarantor, shall constitute a waiver of any of Lender's rights or of any of
Guarantor's obligations as to any future transactions. Whenever the consent of
Lender is required under this Guaranty, the granting of such consent by Lender
in any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Lender.



Successors and Assigns.

Subject to any limitations stated in this Guaranty on transfer of Guarantor's
interest, this Guaranty shall be binding upon and inure to the benefit of the
parties, their successors and assigns.



Waive Jury.

Lender and Guarantor hereby waive the right to any jury trial in any action,
proceeding, or counterclaim brought by either Lender or Borrower against the
other.



TERMINATING EVENTS.

An Addendum, titled "Terminating Events", is attached to this Guaranty and by
this reference is incorporated herein in its entirety as though all the terms
and conditions of the Addendum had been fully set forth in this Commercial
Guaranty.



DEFINITIONS.

The following capitalized words and terms shall have the following meanings when
used in this Guaranty. Unless specifically stated to the contrary, all
references to dollar amounts shall mean amounts in lawful money of the United
States of America. Words and terms used in the singular shall include the
plural, and the plural shall include the singular, as the context may require.
Words and terms not otherwise defined in this Guaranty shall have the meanings
attributed to such terms in the Uniform Commercial Code:



Borrower.

The word "Borrower" means NXT Aero USA Inc., and all other persons and entities
signing the Note in whatever capacity.



Guarantor.

The word "Guarantor" means each and every person or entity signing this
Guaranty, including without limitation Energy Exploration Technologies.



Guaranty.

The word "Guaranty" means the guaranty from Guarantor to Lender, including
without limitation a guaranty of all or part of the Note.



Indebtedness.

The word "Indebtedness" means Borrower's indebtedness to Lender as more
particularly described in this Guaranty.



Lender.

The word "Lender" means Aviation Finance Group, LLC, its successors and assigns.



Related Documents.

The words "Related Documents" mean all promissory notes, credit agreements, loan
agreements, environmental agreements, guaranties, security agreements,
mortgages, deeds of trust, security deeds, collateral mortgages, and all other
instruments, agreements and documents, whether now or hereafter existing,
executed in connection with the Indebtedness.



GUARANTOR ACKNOWLEDGES HAVING READ ALL THE PROVISIONS OF THIS COMMERCIAL
GUARANTY AND GUARANTOR AGREES TO ITS TERMS. THIS COMMERCIAL GUARANTY IS DATED
NOVEMBER 6, 2000.

* For any liens, details or claims arising out of or related to Germany or the
Aircraft's prior location and registration to Germany, the maximum liability
under this Guaranty shall be $1,600,000.00.

GUARANTOR:

ENERGY EXPLORATION TECHNOLOGIES

By: __/s/ Daniel C. Topollinsky_____________________

Daniel C. Topolinsky, President

By: __/s/ John M. Woodbury, Jr.____________________

John M. Woodbury, Jr., Secretary